



Exhibit 10.1
M/I HOMES, INC.
2018 LONG-TERM INCENTIVE PLAN
The purpose of the Plan is to promote the Company’s long-term financial success
and increase shareholder value by motivating performance through incentive
compensation. The Plan also is intended to encourage Participants to acquire
ownership interests in the Company, attract and retain talented employees,
directors and consultants and enable Participants to participate in the
Company’s long-term growth and financial success.
ARTICLE I
DEFINITIONS
When used in the Plan, the following capitalized words, terms and phrases shall
have the meanings set forth in this Article I. For purposes of the Plan, the
form of any word, term or phrase shall include any and all of its other forms
and the terms “including” and “include” shall in all cases mean “including,
without limitation,” and “include, without limitation,” respectively.
1.1     “Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, or any successor thereto.
1.2     “Affiliate” shall mean any entity with whom the Company would be
considered a single employer under Section 414(b) or (c) of the Code, but
modified as permitted under Treasury Regulations promulgated under any Code
section relevant to the purpose for which the definition is applied.
1.3     “Award” shall mean any Nonqualified Stock Option, Incentive Stock
Option, Stock Appreciation Right, Restricted Stock, Other Stock-Based Award or
Cash-Based Award granted pursuant to the Plan.
1.4     “Award Agreement” shall mean any written or electronic agreement, notice
or instrument (in such form as approved by the Committee) evidencing an
Award. If there is a conflict between the terms of the Plan and the terms of an
Award Agreement, the terms of the Plan shall govern.
1.5     “Board” shall mean the Board of Directors of the Company.
1.6     “Cash-Based Award” shall mean an Award granted pursuant to Article IX of
the Plan.
1.7     “Cause” shall mean, unless otherwise provided in the related Award
Agreement: (a) any act of fraud, intentional misrepresentation, embezzlement or
misappropriation or conversion of the assets or business opportunities of the
Company or any Affiliate by the Participant, (b) conviction of the Participant
of a felony, or (c) the Participant’s (i) willful refusal to substantially
perform assigned duties (other than any refusal resulting from incapacity due to
physical or mental illness or in the event that the assigned duties include any
activities that are unlawful or would violate acceptable accounting, securities
or other specifically defined business principles), (ii) willful engagement in
gross misconduct materially injurious to the Company or any Affiliate, or
(iii) breach of any material term of the Plan; provided, however, that Cause
will not arise solely because the Participant is absent from active employment
during periods of vacation, consistent with the Company’s applicable vacation
policy, or other period of absence initiated by the Participant and approved by
the Company.
1.8     “Change in Control” shall mean any of the following:





--------------------------------------------------------------------------------





(a) the members of the Board on the Effective Date (the “Incumbent Directors”)
cease for any reason other than death to constitute at least a majority of the
members of the Board; provided however, that any individual becoming a director
after the Effective Date whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
then Incumbent Directors shall also be treated as an Incumbent Director, but
excluding any individual whose initial assumption of office occurs as a result
of a proxy contest or any agreement arising out of an actual or threatened proxy
contest;
(b) the acquisition by any person or group (within the meaning of Sections 13(d)
and 14(d)(2) of the Act), other than the Company, any Subsidiary or any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Subsidiary of the Company, of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Act), directly or indirectly, of thirty percent
(30%) or more of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors of the Company;
(c) the merger, consolidation or other business combination of the Company with
or into another entity, or the acquisition by the Company of assets or shares or
equity interests of another entity, as a result of which the shareholders of the
Company immediately prior to such merger, consolidation, other business
combination or acquisition, do not, immediately thereafter, beneficially own,
directly or indirectly, more than fifty percent (50%) of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the entity resulting from such merger,
consolidation or other business combination of the Company;
(d) the sale or other disposition of all or substantially all of the assets of
the Company; or
(e) the liquidation or dissolution of the Company.
Notwithstanding the foregoing, with respect to the payment, exercise or
settlement of any Award that is subject to Section 409A of the Code, a Change in
Control shall be deemed not to have occurred unless the events or circumstances
constituting a Change in Control also constitute a “change in control event”
within the meaning of Section 409A of the Code and the Treasury Regulations
promulgated thereunder.
1.9     “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, or any successor thereto.
1.10     “Committee” shall mean the Compensation Committee of the Board, which
will be comprised of at least two (2) directors, each of whom is a
“non-employee” director within the meaning of Rule 16b-3 under the Act and an
“independent director” under the rules of the exchange on which the Shares are
then listed.
1.11     “Company” shall mean M/I Homes, Inc., an Ohio corporation, and any
successor thereto.
1.12     “Consultant” shall mean any person who renders services to the Company
or any of its Affiliates other than an Employee or a Director.
1.13     “Director” shall mean a person who is a member of the Board, excluding
any member who is an Employee.
1.14     “Disability” shall mean:
(a) with respect to an Incentive Stock Option, “disability” as defined in
Section 22(e)(3) of the Code; and





--------------------------------------------------------------------------------





         (b) with respect to any other Award, unless otherwise provided in the
related Award Agreement, (i) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, (ii) the
Participant is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering Employees of the Participant’s employer, or
(iii) the Participant is determined to be totally disabled by the Social
Security Administration or Railroad Retirement Board.
1.15    “Effective Date” shall mean the effective date of the Plan as set forth
in Article XVI.
1.16     “Employee” shall mean any person who is a common law employee of the
Company or any Affiliate. A person who is classified as other than a common law
employee but who is subsequently reclassified as a common law employee of the
Company or any Affiliate for any reason and on any basis shall be treated as a
common law employee only from the date that reclassification occurs and shall
not retroactively be reclassified as an Employee for any purpose under the Plan.
1.17     “Fair Market Value” shall mean the value of one Share on any relevant
date, determined under the following rules:
(a) If the Shares are traded on an exchange, the reported “closing price” on the
relevant date if it is a trading day, otherwise on the next trading day;
(b) If the Shares are traded over-the-counter with no reported closing price,
the mean between the lowest bid and the highest asked prices on that quotation
system on the relevant date if it is a trading day, otherwise on the next
trading day; or
(c) If neither (a) nor (b) applies, (i) with respect to Options, Stock
Appreciation Rights and any Award that is subject to Section 409A of the Code,
the value as determined by the Committee through the reasonable application of a
reasonable valuation method, taking into account all information material to the
value of the Company, within the meaning of Section 409A of the Code and the
Treasury Regulations promulgated thereunder, and (ii) with respect to all other
Awards, the fair market value as determined by the Committee in good faith.
1.18     “Full Value Award” shall mean an Award that is settled by the issuance
of Shares, other than an Incentive Stock Option, a Nonqualified Stock Option or
a Stock Appreciation Right.
1.19     “Incentive Stock Option” shall mean an Option that is intended to meet
the requirements of Section 422 of the Code.
1.20     “Nonqualified Stock Option” shall mean an Option that is not intended
to be an Incentive Stock Option.
1.21     “Option” shall mean an option to purchase Shares which is granted
pursuant to Article V of the Plan. An Option may be either an Incentive Stock
Option or a Nonqualified Stock Option.
1.22     “Other Stock-Based Award” shall mean an Award granted pursuant to
Article VIII of the Plan.
1.23     “Participant” shall mean an Employee, Director or Consultant who is
granted an Award under the Plan.





--------------------------------------------------------------------------------





1.24     “Performance-Based Award” shall mean an Award described in Article X of
the Plan.
1.25     “Performance Criteria” shall mean any performance criteria determined
by the Committee in its sole discretion.
1.26     “Plan” shall mean the M/I Homes, Inc. 2018 Long-Term Incentive Plan, as
set forth herein and as may be amended from time to time.
1.27     “Preexisting Plan” shall mean the M/I Homes, Inc. 2009 Long-Term
Incentive Plan, as amended.
1.28     “Restricted Stock” shall mean an Award granted pursuant to Article VII
of the Plan.
1.29     “Retirement” shall mean, with respect to a Participant who is an
Employee, a Participant’s termination of employment (other than for Cause) on or
after the date on which the sum of the Participant’s years of service with the
Company and its Affiliates plus the Participant’s age is equal to or greater
than seventy (70); provided that the Participant has attained the age of
fifty-five (55).
1.30     “Shares” shall mean the common shares, par value $0.01 per share, of
the Company.
1.31     “Stock Appreciation Right” shall mean an Award granted pursuant to
Article VI of the Plan.
1.32     “Subsidiary” shall mean: (a) with respect to an Incentive Stock Option,
a “subsidiary corporation” as defined under Section 424(f) of the Code; and
(b) for all other purposes under the Plan, any corporation or other entity in
which the Company owns or controls, directly or indirectly, fifty percent
(50%) or more of the voting stock or economic interests of such corporation or
entity.
ARTICLE II
SHARES SUBJECT TO THE PLAN AND AWARD LIMITS
2.1     Number of Shares Available for Awards. Subject to this Article II, the
aggregate number of Shares with respect to which Awards may be granted under the
Plan shall be 2,250,000, all of which may be granted with respect to Incentive
Stock Options. The Shares may consist, in whole or in part, of treasury Shares,
authorized but unissued Shares not reserved for any other purpose or Shares
purchased by the Company or an independent agent in the open market for such
purpose. Subject to this Article II, (a) upon a grant of a Full Value Award, the
number of Shares available for issuance under the Plan shall be reduced by an
amount equal to the product of (i) 1.50 and (ii) the number of Shares subject to
such Full Value Award, and any Shares underlying such an Award that become
available for future grant under the Plan pursuant to Section 2.2 of the Plan
shall be added back to the Plan in an amount equal to the product of (i) 1.50
and (ii) the number of Shares subject to such an Award that become available for
future grant under the Plan pursuant to Section 2.2 of the Plan and (b) upon a
grant of an Option or Stock Appreciation Right, the number of Shares available
for issuance under the Plan shall be reduced by an amount equal to the number of
Shares subject to such Award, and any Shares underlying such an Award that
become available for future grant under the Plan pursuant to Section 2.2 of the
Plan shall be added back to the Plan in an amount equal to the number of Shares
subject to such an Award that become available for future grant under the Plan
pursuant to Section 2.2 of the Plan. 
2.2     Share Usage. In addition to the number of Shares provided for in
Section 2.1 of the Plan, the following Shares shall be available for Awards
under the Plan: (a) Shares covered by an Award that expires or is forfeited,
canceled, surrendered or otherwise terminated without the issuance of such
Shares; (b) Shares covered by an Award that is settled in cash in lieu of
Shares; (c) Shares granted through the assumption of, or in substitution for,
outstanding awards granted by a company to individuals who become Employees,





--------------------------------------------------------------------------------





Directors or Consultants as the result of a merger, consolidation, acquisition
or other corporate transaction involving such company and the Company or any of
its Affiliates; and (d) any Shares subject to outstanding awards under the
Preexisting Plan as of the Effective Date that on or after the Effective Date
cease for any reason to be subject to such awards other than by reason of
exercise or settlement of the awards to the extent they are exercised for or
settled in vested and non-forfeitable Shares. Notwithstanding anything in the
Plan to the contrary, in no event shall the following Shares again become
available for issuance as Awards under the Plan: (a) Shares not issued or
delivered as a result of the net settlement of an Option or a Stock Appreciation
Right that is settled in Shares; (b) Shares tendered or withheld to pay the
exercise price of an Award; (c) Shares tendered or withheld to pay the
withholding taxes related to an Award; and (d) Shares repurchased on the open
market with the proceeds of an Option exercise.
2.3     Fiscal Year Limits. Subject to Section 2.6 of the Plan, during any
fiscal year of the Company, the Committee may not grant any Participant
(a) Options covering more than 700,000 Shares, (b) Stock Appreciation Rights
covering more than 700,000 Shares, (c) more than 700,000 Shares of Restricted
Stock, (d) Other Stock-Based Awards covering more than 700,000 Shares,
(e) Cash-Based Awards equal to more than $15,000,000, (f) Performance-Based
Awards that are to be settled in Shares covering more than 700,000 Shares,
(g) Performance-Based Awards that are to be settled in cash equal to more than
$15,000,000 and (h) Full Value Awards covering more than 700,000 Shares.
2.4     Director Limit. The aggregate number of Shares with respect to which
Awards may be granted under the Plan to any Director during any fiscal year
shall not exceed that number of Shares having a Fair Market Value on the date of
grant equal to $350,000.
2.5     Exception to Minimum Vesting Requirements. Notwithstanding anything in
the Plan to the contrary, the Committee may grant Awards covering up to five
percent (5%) of the Shares available for issuance pursuant to Section 2.1 of the
Plan, without regard to the minimum vesting requirements of Sections 5.5, 6.5,
7.3(a) and 8.1 of the Plan.
2.6     Adjustments. In the event of any Share dividend, Share split,
recapitalization (including payment of an extraordinary dividend), merger,
reorganization, consolidation, combination, spin-off, distribution of assets to
shareholders, exchange of Shares or any other change affecting the Shares, the
Committee shall make such substitutions and adjustments, if any, as it deems
equitable and appropriate to: (a) the aggregate number of Shares that may be
issued under the Plan; (b) any Share-based limits imposed under the Plan; and
(c) the exercise price, number of Shares and other terms or limitations
applicable to outstanding Awards. Notwithstanding the foregoing, an adjustment
pursuant to this Section 2.6 shall be made only to the extent such adjustment
complies, to the extent applicable, with Section 409A of the Code.
ARTICLE III
ADMINISTRATION
3.1     In General. The Plan shall be administered by the Committee. The
Committee shall have full power and authority to: (a) interpret the Plan and any
Award Agreement; (b) establish, amend and rescind any rules and regulations
relating to the Plan; (c) select Participants; (d) establish the terms and
conditions of any Award consistent with the terms and conditions of the Plan;
and (e) make any other determinations that it deems necessary or desirable for
the administration of the Plan. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any Award Agreement in
the manner and to the extent the Committee deems necessary or desirable. Any
decision of the Committee in the interpretation and administration of the Plan
shall be made in the Committee’s sole and absolute discretion and shall be
final, conclusive and binding on all persons.





--------------------------------------------------------------------------------





3.2     Delegation of Duties. In its sole discretion, the Committee may delegate
any ministerial duties associated with the Plan to any person (including
Employees) it deems appropriate; provided, however, that the Committee may not
delegate (a) any duties that it is required to discharge to comply with any
applicable law and (b) its authority to grant Awards to any Participant who is
subject to Section 16 of the Act.
ARTICLE IV
ELIGIBILITY
Any Employee, Director or Consultant selected by the Committee shall be eligible
to be a Participant in the Plan; provided, however, that Incentive Stock Options
shall only be granted to Employees who are employed by the Company or any of its
Subsidiaries.
ARTICLE V
OPTIONS
5.1     Grant of Options. Subject to the terms and conditions of the Plan,
Options may be granted to Participants in such number, and upon such terms and
conditions, as shall be determined by the Committee in its sole discretion.
5.2     Award Agreement. Each Option shall be evidenced by an Award Agreement
that shall specify the exercise price, the term of the Option, the number of
Shares covered by the Option, the conditions upon which the Option shall become
vested and exercisable and such other terms and conditions as the Committee
shall determine and which are not inconsistent with the terms and conditions of
the Plan. The Award Agreement also shall specify whether the Option is intended
to be an Incentive Stock Option or a Nonqualified Stock Option.
5.3     Exercise Price. The exercise price per Share of an Option shall be
determined by the Committee at the time the Option is granted and set forth in
the related Award Agreement; provided, however, that in no event shall the
exercise price of any Option be less than one hundred percent (100%) of the Fair
Market Value of a Share on the date of grant.
5.4     Term. The term of an Option shall be determined by the Committee and set
forth in the related Award Agreement; provided, however, that in no event shall
the term of any Option exceed ten (10) years from its date of grant.
5.5     Exercisability. Options shall become exercisable at such times and upon
such terms and conditions as shall be determined by the Committee and set forth
in the related Award Agreement. Such terms and conditions may include the
satisfaction of performance goals based on one (1) or more Performance Criteria.
Notwithstanding the foregoing, subject to Section 2.5 and Article XII of the
Plan or as otherwise described in the related Award Agreement in connection with
a Participant’s death, termination due to Disability and/or Retirement, no
Option shall vest, in full or in part, prior to the one (1) year anniversary of
its date of grant.
5.6     Exercise of Options. Except as otherwise provided in the Plan or in a
related Award Agreement, an Option may be exercised for all or any portion of
the Shares for which it is then exercisable. An Option shall be exercised by the
delivery of a notice of exercise to the Company or its designee in a form
specified by the Committee which sets forth the number of Shares with respect to
which the Option is to be exercised and full payment of the exercise price for
such Shares. The exercise price of an Option shall be paid in cash or its
equivalent, or in such other form if and to the extent permitted by the
Committee, in its sole discretion, including (a) by tendering (either by actual
delivery or attestation) previously acquired Shares having an aggregate Fair
Market Value at the time of exercise equal to the aggregate exercise price,
(b) by





--------------------------------------------------------------------------------





a cashless exercise (including by withholding Shares deliverable upon exercise
and through a broker-assisted arrangement to the extent permitted by applicable
law) or (c) by a combination of cash (or its equivalent) and the methods
described in clauses (a) and/or (b). Subject to the terms of the Plan, as soon
as practicable after receipt of the notification of exercise and full payment of
the exercise price, the Company shall cause the appropriate number of Shares to
be issued to the Participant.
5.7    Dividends. Notwithstanding anything in the Plan to the contrary, in no
event will dividends or dividend equivalents be payable or credited in respect
of Options.
     5.8     Special Rules Applicable to Incentive Stock
Options. Notwithstanding any other provision in the Plan to the contrary:
(a) The terms and conditions of Incentive Stock Options shall be subject to and
comply with the requirements of Section 422 of the Code.
(b) The aggregate Fair Market Value of the Shares (determined as of the date of
grant) with respect to which Incentive Stock Options are exercisable for the
first time by any Participant during any calendar year (under all plans of the
Company and its Subsidiaries) may not be greater than $100,000 (or such other
amount specified in Section 422 of the Code), as calculated under Section 422 of
the Code.
(c) No Incentive Stock Option shall be granted to any Participant who, at the
time the Incentive Stock Option is granted, owns stock possessing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company or of any Subsidiary, unless (i) the exercise price of such
Incentive Stock Option is at least one hundred and ten percent (110%) of the
Fair Market Value of a Share on the date the Incentive Stock Option is granted
and (ii) the date on which such Incentive Stock Option will expire is not later
than five (5) years from the date the Incentive Stock Option is granted.
ARTICLE VI
STOCK APPRECIATION RIGHTS
6.1     Grant of Stock Appreciation Rights. Subject to the terms and conditions
of the Plan, Stock Appreciation Rights may be granted to Participants in such
number, and upon such terms and conditions, as shall be determined by the
Committee in its sole discretion.
6.2     Award Agreement. Each Stock Appreciation Right shall be evidenced by an
Award Agreement that shall specify the exercise price, the term of the Stock
Appreciation Right, the number of Shares covered by the Stock Appreciation
Right, the conditions upon which the Stock Appreciation Right shall become
vested and exercisable and such other terms and conditions as the Committee
shall determine and which are not inconsistent with the terms and conditions of
the Plan.
6.3     Exercise Price. The exercise price per Share of a Stock Appreciation
Right shall be determined by the Committee at the time the Stock Appreciation
Right is granted and set forth in the related Award Agreement; provided,
however, that in no event shall the exercise price of any Stock Appreciation
Right be less than one hundred percent (100%) of the Fair Market Value of a
Share on the date of grant.
6.4     Term. The term of a Stock Appreciation Right shall be determined by the
Committee and set forth in the related Award Agreement; provided however, that
in no event shall the term of any Stock Appreciation Right exceed ten (10) years
from its date of grant.
6.5     Exercisability of Stock Appreciation Rights. A Stock Appreciation Right
shall become exercisable at such times and upon such terms and conditions as may
be determined by the Committee and set forth in the related Award
Agreement. Such terms and conditions may include the satisfaction of





--------------------------------------------------------------------------------





performance goals based on one (1) or more Performance Criteria. Notwithstanding
the foregoing, subject to Section 2.5 and Article XII of the Plan or as
otherwise described in the related Award Agreement in connection with a
Participant’s death, termination due to Disability and/or Retirement, no Stock
Appreciation Right shall vest, in full or in part, prior to the one (1) year
anniversary of its date of grant.
6.6     Exercise of Stock Appreciation Rights. Except as otherwise provided in
the Plan or in a related Award Agreement, a Stock Appreciation Right may be
exercised for all or any portion of the Shares for which it is then
exercisable. A Stock Appreciation Right shall be exercised by the delivery of a
notice of exercise to the Company or its designee in a form specified by the
Committee which sets forth the number of Shares with respect to which the Stock
Appreciation Right is to be exercised. Upon exercise, a Stock Appreciation Right
shall entitle a Participant to an amount equal to (a) the excess of (i) the Fair
Market Value of a Share on the exercise date over (ii) the exercise price per
Share, multiplied by (b) the number of Shares with respect to which the Stock
Appreciation Right is exercised. A Stock Appreciation Right may be settled in
full Shares, cash or a combination thereof, as specified by the Committee in the
related Award Agreement.
6.7    Dividends. Notwithstanding anything in the Plan to the contrary, in no
event will dividends or dividend equivalents be credited or payable in respect
of Stock Appreciation Rights.


ARTICLE VII
RESTRICTED STOCK
7.1     Grant of Restricted Stock. Subject to the terms and conditions of the
Plan, Shares of Restricted Stock may be granted to Participants in such number,
and upon such terms and conditions, as shall be determined by the Committee in
its sole discretion.
7.2     Award Agreement. Each Restricted Stock Award shall be evidenced by an
Award Agreement that shall specify the number of Shares of Restricted Stock, the
restricted period(s) applicable to the Shares of Restricted Stock, the
conditions upon which the restrictions on the Shares of Restricted Stock will
lapse and such other terms and conditions as the Committee shall determine and
which are not inconsistent with the terms and conditions of the Plan.
7.3     Terms, Conditions and Restrictions.
(a) The Committee shall impose such other terms, conditions and/or restrictions
on any Shares of Restricted Stock as it may deem advisable, which may include a
requirement that the Participant pay a purchase price for each Share of
Restricted Stock, restrictions based on the achievement of specific performance
goals (which may be based on one (1) or more of the Performance Criteria),
time-based restrictions or holding requirements or sale restrictions placed on
the Shares by the Company upon vesting of such Restricted Stock. Notwithstanding
the foregoing, subject to Section 2.5 and Article XII of the Plan or as
otherwise described in the related Award Agreement in connection with a
Participant’s death, termination due to Disability and/or Retirement, no
Restricted Stock Award shall vest, in full or in part, prior to the one (1) year
anniversary of its date of grant.
(b) To the extent deemed appropriate by the Committee, the Company may retain
the certificates representing Shares of Restricted Stock in the Company’s
possession until such time as all terms, conditions and/or restrictions
applicable to such Shares have been satisfied or lapse.
(c) Unless otherwise provided in the related Award Agreement or required by
applicable law, the restrictions imposed on Shares of Restricted Stock shall
lapse upon the expiration or termination of the applicable restricted period and
the satisfaction of any other applicable terms and conditions.





--------------------------------------------------------------------------------





7.4     Rights Associated with Restricted Stock during Restricted Period. During
any restricted period applicable to Shares of Restricted Stock:
(a) Such Shares of Restricted Stock may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated.
(b) Unless otherwise provided in the related Award Agreement, (i) the
Participant shall be entitled to exercise full voting rights associated with
such Shares of Restricted Stock and (ii) the Participant shall be entitled to
all dividends and other distributions paid with respect to such Shares of
Restricted Stock during the restricted period; provided, however, that,
notwithstanding the foregoing, payment of any such dividends or other
distributions will be subject to the same terms, conditions and restrictions
(including risk of forfeiture) as the Shares of Restricted Stock with respect to
which they are paid and in no event will any such dividends or other
distributions be paid unless and until the Shares of Restricted Stock to which
they relate have vested.
ARTICLE VIII
OTHER STOCK-BASED AWARDS
8.1     Grant of Other Stock-Based Awards. Subject to the terms and conditions
of the Plan, Other Stock-Based Awards may be granted to Participants in such
number, and upon such terms and conditions, as shall be determined by the
Committee in its sole discretion. Other Stock-Based Awards are Awards that are
valued in whole or in part by reference to, or otherwise based on the Fair
Market Value of, the Shares, and shall be in such form as the Committee shall
determine, including (a) unrestricted Shares or (b) time-based or
performance-based restricted stock units that are settled in Shares and/or
cash. Notwithstanding the foregoing, subject to Section 2.5 and Article XII of
the Plan or as otherwise described in the related Award Agreement in connection
with a Participant’s death, termination due to Disability and/or Retirement, no
Other Stock-Based Award shall vest, in full or in part, prior to the one (1)
year anniversary of its date of grant.
8.2     Award Agreement. Each Other Stock-Based Award shall be evidenced by an
Award Agreement that shall specify the number of Other Stock-Based Awards, the
terms and conditions upon which the Other Stock-Based Award shall become vested,
the form of settlement and such other terms and conditions as the Committee
shall determine and which are not inconsistent with the terms and conditions of
the Plan.
8.3     Form of Settlement. An Other Stock-Based Award may be settled in full
Shares, cash or a combination thereof, as specified by the Committee in the
related Award Agreement.
8.4     Dividend Equivalents. Other Stock-Based Awards may provide the
Participant with dividend equivalents, as determined by the Committee in its
sole discretion and set forth in the related Award Agreement; provided, however,
that notwithstanding the foregoing, payment of any such dividend equivalents
will be subject to the same terms, conditions and restrictions (including risk
of forfeiture (if applicable)) as the Other Stock-Based Award with respect to
which they are paid and, in no event, will any such dividend equivalents be paid
unless and until the Other Stock-Based Award to which they relate has vested.
ARTICLE IX
CASH-BASED AWARDS
Subject to the terms and conditions of the Plan, Cash-Based Awards may be
granted to Participants in such amounts and upon such other terms and conditions
as shall be determined by the Committee in its sole discretion. Each Cash-Based
Award shall be evidenced by an Award Agreement that shall specify the payment
amount or payment range, the time of settlement and the other terms and
conditions, as applicable,





--------------------------------------------------------------------------------





of such Award which may include performance objectives and that the Cash-Based
Award is a Performance-Based Award under Article X.
ARTICLE X
PERFORMANCE-BASED AWARDS
10.1     In General.  Any Award may be granted as a Performance-Based Award.  As
determined by the Committee in its sole discretion, the grant, vesting,
exercisability and/or settlement of any Performance-Based Award shall be
conditioned on the attainment of performance goals based upon one (1) or more
Performance Criteria during a performance period established by the Committee. 
10.2     Performance Criteria.
(a) The Performance Criteria for Performance-Based Awards shall be established
by the Committee in its sole discretion.
(b) The Performance Criteria may relate to the individual Participant, the
Company, one (1) or more of its Affiliates or one (1) or more of their
respective divisions or business units, or any combination of the foregoing, and
may be applied on an absolute basis and/or be relative to one (1) or more peer
group companies or indices, or any combination thereof, in each case, as
determined by the Committee in its sole discretion.
(c) The Committee may, in its sole discretion, provide that amounts relating to
or arising from extraordinary items, unusual or non-recurring events and/or
changes in applicable tax laws or accounting principles be included or excluded
from the Performance Criteria.
10.3     Establishment of Performance Goals. With respect to Performance-Based
Awards, the Committee shall establish (a) the applicable performance goals and
performance period and (b) the formula for computing the Performance-Based
Award.
10.4     Determination of Performance. With respect to Performance-Based Awards,
the Committee shall determine whether the applicable performance goals and other
material terms imposed on such Performance-Based Awards have been satisfied,
and, if they have, ascertain the amount of the applicable Performance-Based
Award. 
10.5     Increases Prohibited. Notwithstanding any provision of the Plan or an
Award Agreement to the contrary, none of the Committee, the Board, the Company
or any Affiliate may increase the amount of compensation payable under a
Performance-Based Award. The Committee may adjust downward, but not upward, the
amount payable pursuant to such an Award, and the Committee may not waive the
achievement of the applicable performance goal, except in the case of a Change
of Control or the death, Disability or Retirement of the Participant.
ARTICLE XI
TERMINATION OF EMPLOYMENT OR SERVICE
With respect to each Award granted under the Plan, the Committee shall, subject
to the terms and conditions of the Plan, determine the extent to which the Award
shall vest and the extent to which the Participant shall have the right to
exercise and/or receive settlement of the Award on or following the
Participant’s termination of employment or services with the Company and/or any
of its Affiliates. Such provisions shall be determined in the sole discretion of
the Committee, shall be included in the related Award Agreement, need not be
uniform among all Participants or Awards granted under the Plan and may reflect
distinctions based on the reasons for termination. Except as otherwise provided
in the Plan, the vesting





--------------------------------------------------------------------------------





conditions of an Award may only be accelerated upon the death, termination due
to Disability, or Retirement of the Participant.
 
ARTICLE XII
CHANGE IN CONTROL
Except as otherwise provided in the related Award Agreement, in the event of a
Change in Control, the Committee, in its sole discretion and without liability
to any person, may take such actions, if any, as it deems necessary or desirable
with respect to any Award that is outstanding as of the date of the consummation
of the Change in Control. Such actions may include: (a) the acceleration of the
vesting, settlement and/or exercisability of an Award; (b) the payment of a cash
amount in exchange for the cancellation of an Award; and/or (c) the issuance of
substitute awards that substantially preserve the value, rights and benefits of
any affected Awards. Any action relating to an Award that is subject to
Section 409A of the Code shall be consistent with the requirements thereof.
ARTICLE XIII
AMENDMENT OR TERMINATION OF THE PLAN
13.1     In General. Except as otherwise provided in the Plan, the Board or the
Committee may amend or terminate the Plan or any Award Agreement at any time;
provided, however, that no amendment or termination shall be made without the
approval of the Company’s shareholders to the extent that (a) the amendment
materially increases the benefits accruing to Participants under the Plan,
(b) the amendment increases the aggregate number of Shares authorized for grant
under the Plan (excluding an increase in the number of Shares that may be issued
under the Plan as a result of Section 2.6 of the Plan), (c) the amendment
materially modifies the requirements as to eligibility for participation in the
Plan, or (d) such approval is required by any law, regulation or stock exchange
rule.
13.2    Awards Previously Granted. Subject to Article XII of the Plan, no
amendment or termination of the Plan or an Award Agreement shall adversely
affect in any material way any outstanding Award previously granted under the
Plan, without the written consent of the Participant holding such Award,
provided that no such consent shall be required with respect to any amendment or
termination that the Board or the Committee determines, in its sole discretion,
is necessary or advisable in order for the Company, the Plan or an Award to
satisfy or conform to any law or regulation or to meet the requirements of any
accounting standard.
13.3     Repricing. Except for adjustments made pursuant to Section 2.6 of the
Plan, in no event may the Board or the Committee, without shareholder approval,
(a) amend the terms of an outstanding Option or Stock Appreciation Right to
reduce the exercise price of such Option or Stock Appreciation Right, (b) cancel
an outstanding Option or Stock Appreciation Right in exchange for a new Option
or Stock Appreciation Right with an exercise price that is less than the
exercise price of the original Option or Stock Appreciation Right or (c) at any
time when the exercise price of an outstanding Option or Stock Appreciation
Right is greater than the Fair Market Value of a Share, cancel such Option or
Stock Appreciation Right in exchange for cash or other Awards.





--------------------------------------------------------------------------------





ARTICLE XIV
TRANSFERABILITY
14.1     Except as described in Section 14.2 or as provided in a related Award
Agreement, an Award may not be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated, except by will or the laws of descent and
distribution and, during a Participant’s lifetime, may be exercised only by the
Participant or the Participant’s guardian or legal representative.
14.2     A Participant’s beneficiary under the Plan shall be the Participant’s
spouse or, if no spouse survives the Participant, the Participant’s estate.


 
ARTICLE XV
MISCELLANEOUS
15.1     No Right to Continue Services or to Awards. Neither the Plan nor the
granting of an Award under the Plan shall impose any obligation on the Company
or any Affiliate to continue the employment or services of a Participant or
interfere with or limit the right of the Company or any Affiliate to terminate
the services of any Employee, Director or Consultant at any time. In addition,
no Employee, Director or Consultant shall have any right to be granted any
Award, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards and the Committee’s
interpretations and determinations with respect thereto need not be the same
with respect to each Participant.
     15.2     Tax Withholding.
(a) The Company or an Affiliate, as applicable, shall have the power and the
right to deduct, withhold or collect any amount required by law or regulation to
be withheld with respect to any taxable event arising with respect to an Award
granted under the Plan. This amount may, as determined by the Committee in its
sole discretion, be (i) withheld from other amounts due to the Participant,
(ii) withheld from the value of any Award being settled or any Shares being
transferred in connection with the exercise or settlement of an Award or
(iii) collected directly from the Participant.
(b) Subject to the approval of the Committee, a Participant may elect to satisfy
the withholding requirement, in whole or in part, by having the Company or an
Affiliate, as applicable, withhold Shares having a Fair Market Value on the date
the tax is to be determined equal to the statutory total tax that could be
imposed on the transaction; provided that such Shares would otherwise be
distributable to the Participant at the time of the withholding. All such
elections shall be irrevocable and made in writing and shall be subject to any
terms and conditions that the Committee, in its sole discretion, deems
appropriate.
15.3    Election Under Section 83(b) of the Code. In any case in which a
Participant is permitted to make an election under Section 83(b) of the Code in
connection with an Award, the Participant shall notify the Company of such
election within ten (10) days of filing notice of the election with the Internal
Revenue Service or other governmental authority, in addition to any filing and
notification required pursuant to Treasury Regulations issued under Section
83(b) of the Code or other applicable provision.
15.4     Requirements of Law. The Plan, the grant and exercise of Awards
thereunder and the issuance of Shares under such Awards shall be subject to all
applicable federal, state and local laws, rules and regulations (including all
applicable federal and state securities laws) and to all required approvals of
any governmental agencies or stock exchange, market or quotation system on which
the Shares are then listed or traded. Without limiting the foregoing, the
Company shall have no obligation to issue Shares under the Plan prior to
(a) receipt





--------------------------------------------------------------------------------





of any approvals from any governmental agencies or stock exchange, market or
quotation system on which the Shares are then listed or traded that the
Committee deems necessary and (b) completion of registration or other
qualification of the Shares under any applicable federal, state or local law or
ruling of any governmental agency that the Committee deems necessary.
15.5     Legends. Certificates for Shares delivered under the Plan may be
subject to such stock transfer orders and other restrictions that the Committee
deems advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission, any stock exchange, market or quotation
system upon which the Shares are then listed or traded or any other applicable
federal, state or local law. The Committee may cause a legend or legends to be
placed on any certificates issued under the Plan to make appropriate reference
to restrictions within the scope of this Section 15.5.
15.6     Uncertificated Shares. To the extent that the Plan provides for the
issuance of certificates to reflect the transfer of Shares, the transfer of
Shares may be effected on a uncertificated basis, to the extent not prohibited
by applicable law or the applicable rules of any stock exchange, market or
quotation system on which the Shares are then listed or traded.
15.7    Compensation Recovery. This provision applies to any policy adopted by
any exchange on which the securities of the Company are listed pursuant to
Section 10D of the Act. To the extent any such policy requires the repayment of
incentive-based compensation received by a Participant, whether paid pursuant to
an Award under the Plan or any other plan of incentive-based compensation
maintained in the past or adopted in the future by the Company, by accepting an
Award under this Plan, the Participant agrees to the repayment of such amounts
to the extent required by such policy or applicable law.
15.8     Governing Law. The Plan and all Award Agreements shall be governed by
and construed in accordance with the laws of the State of Ohio, without regard
to its conflicts of law provisions.
15.9     No Impact on Benefits. Awards are not compensation for purposes of
calculating a Participant’s rights under any employee benefit plan that does not
specifically require the inclusion of Awards in calculating benefits.
15.10     Rights as a Shareholder. Except as otherwise provided in the Plan or
in a related Award Agreement, a Participant shall have none of the rights of a
shareholder with respect to Shares covered by an Award unless and until the
Participant becomes the record holder of such Shares.
15.11    Fractional Shares. No fractional Shares shall be issued under the Plan,
and the Committee shall determine, in its discretion, whether cash shall be
given in lieu of fractional Shares or whether such fractional Shares shall be
eliminated by rounding up or down.
15.12     Successors and Assigns. The Plan shall be binding on all successors
and assigns of the Company and each Participant, including the estate of such
Participant and the executor, administrator or trustee of such estate, or any
receiver or trustee in bankruptcy or representative of the Participant’s
creditors.
15.13     Compliance With Section 409A of the Code. Awards shall be designed,
granted and administered in such a manner that they are either exempt from the
application of, or comply with, the requirements of Section 409A of the Code.
The Plan and each Award Agreement under the Plan that is intended to comply with
the requirements of Section 409A of the Code shall be construed and interpreted
in accordance with such intent. If the Committee determines that an Award, Award
Agreement, payment, distribution, deferral election, transaction or any other
action or arrangement contemplated by the provisions of the Plan would, if
undertaken, cause a Participant to become subject to additional taxes under
Section 409A of the Code, then unless the Committee specifically provides
otherwise, such Award, Award Agreement,





--------------------------------------------------------------------------------





payment, distribution, deferral election, transaction or other action or
arrangement shall not be given effect to the extent it causes such result and
the related provisions of the Plan and Award Agreement shall be deemed modified,
or, if necessary, suspended in order to comply with the requirements of Section
409A of the Code to the extent determined appropriate by the Committee, in each
case without the consent of or notice to the Participant. The exercisability of
an Option or a Stock Appreciation Right shall not be extended to the extent that
such extension would subject the Participant to additional taxes under Section
409A of the Code. Notwithstanding any other provision of the Plan or an Award
Agreement to the contrary, if an Award is not exempt from the requirements of
Section 409A of the Code, the Participant (or, if the Participant is not the
original grantee of the applicable Award, the original grantee of the applicable
Award) is a “specified employee” (within the meaning of Section 409A of the
Code) and a payment under the Award is due as a result of such individual’s
“separation from service” (as that term is defined for purposes of Section 409A
of the Code using the default rules), then no payment shall be made under the
Award due to such separation from service before the date that is six (6) months
after the date on which the Participant incurs such separation from service,
except as otherwise allowed by Section 409A of the Code.
15.14     Savings Clause. In the event that any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining provisions of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.


ARTICLE XVI
EFFECTIVE DATE AND TERM OF THE PLAN
The Effective Date of the Plan is May 8, 2018. No Incentive Stock Options shall
be granted under the Plan after February 15, 2028 and no other Awards shall be
granted under the Plan after the tenth (10th) anniversary of the Effective Date
or, if earlier, the date the Plan is terminated. Notwithstanding the foregoing,
the termination of the Plan shall not preclude the Company from complying with
the terms of Awards outstanding on the date the Plan terminates. After the
Effective Date, no grants of awards shall be made under the Preexisting Plan.
 







